Citation Nr: 9926435
Decision Date: 09/15/99	Archive Date: 12/06/99

DOCKET NO. 98-14 340               DATE SEP 15, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for a back disability.

3. Entitlement to an increased evaluation for bilateral ankle
synovitis, currently evaluated at 10 percent for each ankle.

REPRESENTATION 

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD 

R. M. Panarella, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1995 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from the January 1998 rating decision of the Department of
Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The veteran's pes planus preexisted his entrance into active
service.

3. There was an increase in disability of the veteran's pes planus
during his period of active service.

4. There is no competent evidence of a current back disability.

5. The veteran's bilateral ankle synovitis is productive of
moderate impairment, including pain on motion, swelling, and
instability.

6. The veteran's bilateral ankle synovitis is not productive of
marked impairment or limited range of motion.

CONCLUSIONS OF LAW

1. Preexisting pes planus was aggravated during active service. 38
U.S.C.A. 1131, 1153, 5107 (West 1991); 38 C.F.R. 3.303, 3.304,
3.306 (1998).

- 2 -

2. The claim of entitlement to service connection for a back
disability is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

3. The criteria for separate evaluations in excess of ten percent
for bilateral ankle synovitis have not been met. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 4.1-4.14, 4.40-4.46, 4.59, 4.71a,
Diagnostic Code 5271 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Pes Planus

A veteran may be granted service connection for injury or disease
contracted in the line of duty or for aggravation of a preexisting
injury or condition. 38 U.S.C.A. 1110 (West 1991). However, the
veteran must first show that his claim for service connection is
well grounded. As a preliminary matter, the Board finds that the
veteran's claim is well grounded in that it is "a plausible claim,
one which is meritorious on its own or capable of substantiation."
See Murphy v. Derwinski, 1 Vet App. 78, 81 (1990). The Board
further finds that all facts have been fully developed and that no
further assistance to the veteran is required in order to comply
with the duty to assist mandated by 38 U.S.C.A. 5107(a) (West
1991).

Unless there is clear and unmistakable evidence to the contrary, VA
must presume that the veteran was in sound condition except as to
those defects, infirmities, or disorders noted at the time of his
entrance into service. 38 U.S.C.A. 1132 (West 1991). This
presumption exists only when there has been an induction
examination in which the claimed disability was not noted or
recorded. A reported history of preservice existence of such
conditions does not constitute a notation of such conditions. 38
U.S.C.A. 1131 (West 1991); 38 C.F.R. 3.304 (1998).

A preexisting injury or disease will be considered to have been
aggravated by active service where there is an increase in
disability during such service, unless there is a specific finding
that the increase in disability is due to the natural progress of
the

3 - 

disease. 38 U.S.C.A. 1153 (West 1991); 38 C.F.R. 3.306 (1998). An
intermittent or temporary flare-up during service of a preexisting
injury or disease does not constitute aggravation, but rather the
underlying condition must have worsened before aggravation may be
found. Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).

The veteran believes that his preexisting pes planus was aggravated
during active service. The service medical records include the
February 1995 enlistment examination which noted the presence of
moderate, asymptomatic pes planus. Clinical records in June, July,
and October 1997 disclose that the veteran complained of bilateral
foot and ankle pain and was assessed with bilateral pes planus. VA
outpatient records disclose that the veteran received treatment at
the podiatry clinic several times in 1998 and that his diagnoses
included pes planus.

During a VA examination in August 1998, the veteran related that he
had bilateral ankle and foot pain since 1996. He claimed that he
had been told that his bilateral ankle pain was secondary to the
pes planus. Objectively, the examiner noted severe bilateral pes
planus, with essentially no longitudinal arch. The veteran was also
assessed with bilateral ankle synovitis, bilateral ankle
degenerative joint disease, and chronic bilateral ankle
instability.

In summary, the Board finds that the veteran's pes planus was noted
at his induction examination; therefore, the presumption of
soundness has been overcome and the Board must determine whether
the veteran's preexisting disability was aggravated by active
service. Based upon the evidence of record, the Board finds that
the veteran's pes planus underwent a chronic worsening during
active duty. In particular, the veteran received medical care for
foot-related complaints several times during his last year of
service. During the year following service, he continued to receive
care at the VA Medical Center. Most importantly, less than a year
following discharge, a VA examiner described the veteran's pes
planus as severe. The Board recognizes that the veteran suffers
from additional disabilities which may contribute to his
discomfort. However, insomuch as his pes planus was described as
moderate at entrance into active service and severe following
service,

- 4 - 

with continuity of care in the interim, the Board concludes that
the evidence demonstrates an increase in disability during active
service.

II.  Back Disability

A veteran may be granted service connection for injury or disease
contracted in the line of duty or for aggravation of a preexisting
injury or condition. 38 U.S.C.A. 1110 (West 1991). To establish
service connection, the veteran carries the burden of "submitting
evidence sufficient to justify a belief by a fair and impartial
individual that the claim is well-grounded." 38 U.S.C.A. 5107(a)
(West 1991). A well-grounded claim is one that is "a plausible
claim, one which is meritorious on its own or capable of
substantiation." Murphy v. Derwinski 1 Vet App. 78, 81 (1990). For
a claim to be well-grounded, there must be (1) competent medical
evidence of a current disability; (2) lay or medical evidence, as
appropriate, of incurrence or aggravation of a disease or injury in
service; and (3) competent medical evidence of a nexus between the
in-service disease or injury and the current disability. Epps v.
Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

The service medical records show that the veteran made some
complaints of back pain. However, no objective findings or
diagnoses were made and no treatment was rendered. The current VA
examinations have made no objective findings related to the back
and the VA outpatient records do not reflect treatment for a back
disability.

Therefore, the Board finds that the record has failed to provide
any medical evidence of a current back disability related to the
veteran's period of active service. The veteran has provided no
evidence of a current back disability. The service medical records
document the existence of back pain; however, the mere occurrence
of an in-service injury or disease is not sufficient for a grant of
service connection in the absence of a current disability.
Therefore, as no competent medical evidence of a current disability
has been submitted, the veteran's claim must be denied as not well
grounded.

5 -

The veteran has failed to meet his initial burden of submitting
evidence of a well-grounded claim for service connection and so
places the VA under no duty to assist him in developing the facts
pertinent to that claim. See Epps, 126 F.2d at 1468. As the Board
is not aware of the existence of additional evidence that might
well ground the veteran's claim, a duty to notify does not arise
pursuant to 38 U.S.C.A. 5103 (a) (1991). See McKnight v. Gober, 131
F.3d 1483, 1484-85 (Fed. Cir. 1997). That notwithstanding, the
Board views this discussion as sufficient to inform the veteran of
the elements necessary to well ground his claim, and as an
explanation as to why his current attempt fails.

III.  Synovitis

A veteran who submits a claim for benefits under laws administered
by the VA shall have the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded. See 38 U.S.C.A. 5107(a) (West 1991). An
allegation that a service-connected disability has become more
severe is sufficient to establish a well-grounded claim for an
increased rating. See Cafftey v. Brown, 6 Vet.App. 377, 381 (1994);
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly,
the Board finds that the veteran's claim for an increased
evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA has a
duty to assist him in developing facts that are pertinent to the
claim. See 38 U.S.C.A. 5107(a) (West 1991). The Board finds that
all relevant facts have been properly developed, and that all
evidence necessary for an equitable resolution of the issue on
appeal has been obtained. Therefore, no further assistance to the
veteran with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to which
the veteran's service-connected disability adversely affects his
ability to function under the ordinary conditions of daily life,
including employment, by comparing his symptomatology with the
criteria set forth in the Schedule for Rating Disabilities (rating
schedule). 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1, 4.2, 4.10

- 6 -

(1996). Where entitlement to compensation has already been
established and an increase in the disability rating is at issue,
it is the present level of disability that is of primary concern.
See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in the parts of the system,
to perform the normal working movements of the body with normal
excursion, strength, speed, coordination, and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part that becomes painful
on use must be regarded as seriously disabled. 38 C.F.R. 4.40
(1998). Pain on movement, swelling, deformity or atrophy of disuse
as well as instability of station, disturbance of locomotion,
interference with sitting, standing and weightbearing are relevant
considerations for determination of joint disabilities. 38 C.F.R.
4.45 (1998). Painful, unstable, or malaligned joints, due to healed
injury, are entitled to at least the minimum compensable rating for
the joint. 38 C.F.R. 4.59 (1998).

The record shows that the RO granted service connection for a left
ankle ganglion cyst in a January 1998 rating decision and assigned
a noncompensable evaluation. In December 1998, the RO
recharacterized the disability as bilateral ankle synovitis, to
include the left ganglion cyst, and assigned a separate 10 percent
evaluation for each ankle.

The veteran's bilateral ankle synovitis has been awarded separate
10 percent schedular evaluations pursuant to 38 C.F.R. 4.71a,
Diagnostic Code 5271 (1998). Under this Diagnostic Code, the
limited motion of the ankle is rated at 10 percent for moderate
limitation and 20 percent for marked limitation. Pursuant to the
rating schedule, normal plantar flexion is contemplated at 45
degrees and dorsiflexion at

- 7 -

20 degrees. 38 C.F.R. 4.71, Plate 11 (1998). In addition to
applicable schedular criteria, under 38 C.F.R. 4.40, 4.45 (1998),
the VA is required to consider whether an increased evaluation
could be assigned on the basis of functional loss due to pain or
weakness to the extent that any such symptoms are supported by
adequate pathology. See DeLuca v. Brown, 8 Vet.App. 202, 206
(1995); VAOPGCPREC 9-98, Fed. Reg. 63 (1998).

VA outpatient records show that the veteran presented with
complaints of pain, swelling, and instability of the ankles several
times in 1998. Objective findings included pain on palpation, pain
on active range of motion, and mild edema. The veteran was assessed
with bilateral ankle synovitis and a ganglion cyst of the left
ankle. He was treated with bilateral ankle steroid and anesthetic
injections. An x-ray performed in May 1998 found no abnormalities
of the ankles.

During a VA examination in August 1998, the veteran reported having
bilateral ankle pain since 1996. He stated that the pain was worse
with prolonged walking or sitting. Upon examination, range of
motion for both ankles was found to be within normal limits. The
veteran did exhibit mild instability of both ankles, worse on the
right. The veteran was diagnosed with bilateral ankle synovitis,
bilateral ankle degenerative joint disease, and chronic bilateral
ankle instability.

In summary, the Board finds that the evidence of record does not
support an evaluation in excess of 10 percent for each ankle. In so
finding, the Board has considered the factors delineated in 38
C.F.R. 4.40, 4.45 (1998), as well as the objective findings of
pain, swelling, and instability. In particular, the Board notes
that the veteran's range of motion has been found to be within
normal limits and that there is no x-ray evidence of arthritic
change. Therefore, the veteran's bilateral synovitis is productive
of moderate impairment but of no more than moderate impairment.
Further, there has been no showing of ankylosis, marked deformity,
or astragalectomy of the ankles, which would warrant a higher
evaluation under alternative Diagnostic Codes. See 38 C.F.R. 4.71a,
Diagnostic Codes 5270, 5272, 5273, 5274 (1998).

8 -

The potential application of various provisions of Title 38 of the
Code of Federal Regulations (1998) have been considered whether or
not they were raised by the veteran as required by the holding of
the United States Court of Veterans Appeals in Schafrath v.
Derwinski, 1 Vet.App. 589, 593 (1991), including the provisions of
38 C.F.R. 3.321(b)(1) (1998). The Board, as did the RO, finds that
the evidence of record does not present such "an exceptional or
unusual disability picture as to render impractical the application
of the regular rating schedule standards." 38 C.F.R. 3.321(b)(1)
(1998). In this regard, the Board finds that there has been no
showing by the veteran that his bilateral ankle synovitis has
resulted in marked interference with employment or necessitated
frequent periods of hospitalization beyond that contemplated by the
rating schedule. In the absence of such factors, the Board finds
that criteria for submission for assignment of an extraschedular
rating pursuant to 38 C.F.R. 3.321(b)(I) are not met. See Bagwell
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218,
227 (1995).

ORDER

Service connection for bilateral pes planus is granted.

Evidence of a well-grounded claim not having been submitted,
service connection for a back disability is denied.

An evaluation in excess of 10 percent for synovitis of each ankle
is denied.

WARREN W. RICE JR. 
Member, Board of Veterans' Appeals

- 9 - 


